DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, claims 1-10 in the reply filed on 12/14/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claims 11-14, directed to the nonelected invention, have been cancelled by applicant’s amendment filed 12/14/20.

Information Disclosure Statement
The information disclosure statement filed 9/6/19 and 1/21/21 fail to comply with 37 CFR 1.98(a)(3)(i) because they do not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
The NPL documents listed in the IDSs are not in English.

Specification
The disclosure is objected to because of the following informalities:

Paragraph 34 uses reference number 43 to refer to both the annular disc and the inner ring.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 appears to have a typo and it appears there should be a comma between “anti-rotation lock” and “a switch” in line 4.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the annular space” and “the accommodating pocket".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes claim 3 is assumed to recite, “…wherein the accommodating pocket in particular, is of annular construction.” and the claim is assumed to depend from claim 2.
Claim 4 recites the limitation “the accommodating pocket".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to depend from claim 2.
Claim 8 recites the limitation "the radial direction".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “a radial direction”.
Claim 10 recites the limitation "the inner side of the filter material".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “an inner side of the filter material”.
The additional claims are rejected as depending from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conrad US 4,452,697.

Claims 1 and 9, Conrad teaches a filter element having an end plate (at the upper side nearest to 4) having a through opening, which is surrounded by a sealing ring (in contact with 4) and a cover (in contact with 2) having a filter material (2) arranged thereon, the sealing ring delimits a free space (see below), the free space has a depth in an axial direction with respect to a longitudinal extent of the sealing ring, the sealing ring having an upper edge and the filter material surrounds the through opening at the circumference thereof (fig. 1). The recitation of the filter material being for a liquid, particularly a hydraulic oil and accommodating an anti-rotation lock, a switch and/or a bypass valve of a filter system is a recitation of intended use and does not provide any further structural limitations to the apparatus. Conrad does not teach the recited depth of the free space being at least 5mm from the upper edge of the sealing ring. The recited depth is merely a recitation of the relative dimensions of the free space. [W]here Gardner v. TEC Systems, Inc., 220 USPQ 777 (1984).

    PNG
    media_image1.png
    445
    514
    media_image1.png
    Greyscale

	Claims 2-5 and 10, Conrad further teaches, the free space forms an accommodating pocket which extends between the sealing ring and the cover and has a base (fig. 1); the accommodating pocket is of annular construction (fig. 1); the cover has an inner ring, the accommodating pocket is constructed between the sealing ring and the inner ring (fig. 1); and the inner ring forms a positioning ring for a support tube arranged on an inner side of the filter material and connected to the end plate (fig. 1)
Gardner v. TEC Systems, Inc., 220 USPQ 777 (1984).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2003/0205521		Yates
US 5,985,144		Janik et al.
US 2005/0077231		Bhardwaj

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778